DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 7/21/02 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite wherein the claim states “comprising a step of deprotection performing a reaction in a solution”. It is unclear what applicants intend with this language.
Claim 2 is indefinite wherein the claim states the protecting group is a trityl group “or its derivative” or a 9-phenylxyanthen-9-yl group “or its derivative”. In the absence of the identity of moieties intended to modify an art recognized chemical core, described structurally or by chemical name, the identity of a derivative would be difficult to ascertain. In the absence of said moieties, the claims containing the term “derivative” are not described particularly sufficiently to distinctly point out that which applicant intends as the invention.
	Claim 3 is indefinite wherein the claim states the acid is trichloroacetic acid and/or trifluoroacetic acid. It is unclear how the acid could be both of these compounds as the claim says “and”. Claim 1 provides that the solution comprises “an acid”, and this does not embrace containing multiple different acids. 
Claim 7 recites the limitation "the layer comprising porous resin beads introduced into the column" in the second line.  There is insufficient antecedent basis for this limitation in the claim. There has been no reference to a “layer” in the claims from which this depends.
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,273,933 in view of Donga et al. (Journal of Organic Chemistry, vol. 71, no. 20, Sept. 2006 – NPL reference 6 from applicant’s IDS filed 12/30/19).
	The claims of the present application are drawn to solid phase nucleic acid synthesis in which a protected nucleoside phosphoramidite comprising deprotecting a 5’ or 3’-protected nucleoside bound to a solid phase in a solution comprising an acid with a pKa of 0.2 to 0.8 and acetonitrile. Dependent claims limit the acid and the solid support to porous resin beads.
	‘933 discloses methods of solid phase nucleic acid synthesis comprising a deprotection step where detrytilation is carried out using a dichloroacetic acid /toluene solution. What is not taught is to use acetonitrile. 
	Dongra teaches methods of deprotecting phosphoramidite with an acetonitrile solution of 3% by mass trifluoroacetic acid. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deprotection solution of ‘933 with the solution of Donga with these references before them since both deprotection solutions are used for the same thing. One would have been motivated to modify the solutions in an effort to use a new solution in the method of ‘933. Likewise, a skilled artisan would have had a reasonable expectation of success since the acetonitrile solution was shown to be effective as a deprotection solution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623